DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
This action is in response to amendments filed on 20 August 2020. As per applicant’s request, claims 1, 8, 10-11, 15, 19-20 have been amended. Claims 1-8, 10-20 are pending in the application.

Response to Arguments
The objections to the claims have been withdrawn.

The 35 U.S.C. 101 rejections of claims 1-6, 10-17, 20 have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given in a follow-up email on 04 June 2021 to applicant interview of 02 June 2021 from Vincent M. DeLuca Reg. No. 32408.
The claims have been amended as follows:
1. (Currently Amended) A computer-implemented method of configuring a hardware implementation of a Convolutional Neural Network (CNN), the method comprising: 

determining, in said computer system, for each of a plurality of layers of the CNN, a first number format for representing weight values in the layer based upon a distribution of weight values for the layer, the first number format comprising a first integer of a first predetermined bit-length and a first exponent value that is fixed for the layer; 
determining, in said computer system, for each of a plurality of layers of the CNN, a second number format for representing data values in the layer based upon a distribution of expected data values for the layer, the second number format comprising a second integer of a second predetermined bit-length and a second exponent value that is fixed for the layer; and 
storing in a computer readable storage medium the determined number formats for use in configuring the hardware implementation of a CNN; 
wherein determining the first exponent value for each layer comprises: 
identifying a bit index that represents a range of values based upon the distribution of weight values for that layer, [[and]] 
right-shifting the position of the bit index from the identified bit index a number of bits based upon the first predetermined bit-length to identify a first shifted bit index[[; and]], and  
allocating the value of the first shifted bit index as the first exponent value; and
using the stored determined number formats to configure the hardware implementation of the CNN.

11. (Currently Amended) A computer system for configuring a hardware implementation of a Convolutional Neural Network (CNN), the computer system comprising: 

hardware logic configured to determine, for each of a plurality of layers of the CNN, a second number format for representing data values in the layer based upon a distribution of expected data values for the layer, the second number format comprising a second integer of a second predetermined bit-length and a second exponent value that is fixed for the layer; 
said computer system further configured to store the determined number formats in a computer readable storage medium for use in configuring the hardware implementation of a CNN; 
wherein determining the first exponent value for each layer comprises: 
identifying a bit index that represents a range of values based upon the distribution of weight values for that layer, [[and]] 
right-shifting the position of the bit index from the identified bit index a number of bits based upon the first predetermined bit-length to identify a first shifted bit index[[; and]], and 
allocating the value of the first shifted bit index as the first exponent value; and
using the stored determined number formats to configure the hardware implementation of the CNN.

20. (Currently Amended) A non-transitory computer readable storage medium having stored thereon computer executable instructions that when executed cause at least one 
determining, for each of a plurality of layers of the CNN, a first number format for representing weight values in the layer based upon a distribution of weight values for the layer, the first number format comprising a first integer of a first predetermined bit-length and a first exponent value that is fixed for the layer; 
determining, for each of a plurality of layers of the CNN, a second number format for representing data values in the layer based upon a distribution of expected data values for the layer, the second number format comprising a second integer of a second predetermined bit-length and a second exponent value that is fixed for the layer; and 
storing the determined number formats in a computer readable storage medium for use in configuring the hardware implementation of a CNN; 
wherein determining the first exponent value for each layer comprises: 
identifying a bit index that represents a range of values based upon the distribution of weight values for that layer, 
right-shifting the position of the bit index from the identified bit index a number of bits based upon the first predetermined bit-length to identify a first shifted bit index, and 
allocating the value of the first shifted bit index as the first exponent value; and 
using the stored determined number formats to configure the hardware implementation of the CNN.

Allowable Subject Matter
Claims 1-8, 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: in view of claim 1 and further search, claim 1 is considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1 (similarly claim 11 and 20):
...
determining, in said computer system, for each of the plurality of layers of the CNN, a first number format for representing weight values in the layer based upon a distribution of weight values for the layer, the first number format comprising a first integer of a first predetermined bit-length and a first exponent value that is fixed for the layer;
...
wherein determining the first exponent value for each layer comprises: 
identifying a bit index that represents a range of values based upon the distribution of weight values for that layer, 
right-shifting the position of the bit index from the identified bit index a number of bits based upon the first predetermined bit-length to identify a first shifted bit index, and  
allocating the value of the first shifted bit index as the first exponent value.

Regarding the cited limitations of claims 1, 11, 20, which do not appear to be taught by the prior art: Lin et al. teaches a fixed point implementation of deep convolutional networks (DCNs) using a quantizer design for the fixed point DCNs and optimizing the network to develop an optimal fixed point bit-width allocation per layer to maximize the achieved reduction in complexity relative to the loss in classification accuracy of the model.

Therefore the cited/applied prior art fails to teach or suggest each and every feature of each of the combination of features recited in the independent claims 1, 11, 20.
When taken into context, the claims as a whole were not uncovered in the prior art; i.e., all dependent claims which depend from claims 1, 11, 20 are allowed as they depend upon an allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	

	
	/KAMRAN AFSHAR/               Supervisory Patent Examiner, Art Unit 2125